Citation Nr: 0908063	
Decision Date: 03/05/09    Archive Date: 03/12/09	

DOCKET NO.  05-35 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as a result of exposure to Agent Orange in Vietnam.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
VARO in Seattle, Washington, that, in pertinent part, denied 
entitlement to service connection for diabetes mellitus.  

A review of the evidence of record reveals that service 
connection is currently in effect for post-traumatic stress 
disorder, rated as 30 percent disabling; tinnitus, rated as 
10 percent disabling; and hearing loss, rated as 
noncompensably disabling.  A combined disability rating of 
40 percent has been in effect from March 28, 2002.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) in Haas v. Nicholson, 20 Vet. App. 
257 (2006), reversed a Board decision denying service 
connection for disabilities claimed as a result of exposure 
to herbicides.  That decision was appealed to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  On September 21, 2006, VA imposed a Stay at the 
Board on the adjudication of claims affected by Haas.  The 
specific claims affected by the Stay included those involving 
claims based on herbicide exposure in which the only evidence 
of exposure was receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  In its 
May 2008 decision, the Federal Circuit found that VA 
reasonably interpreted 38 U.S.C.A. § 1116(a)(1)(A) and 
38 C.F.R. § 3.307(a)(6)(iii) as requiring the physical 
presence of a Veteran within the land borders of Vietnam 
(including inland waterways) during service, and that the 
receipt of the Vietnam Service Medal alone, does not 
establish service in Vietnam.  The United States Supreme 
Court declined to review the case, and the decision of the 
Federal Circuit in Haas v. Peake is now final.  Haas v. 
Peake, 525 F. 3d 1168 (Fed. Cir. 2008).  The Stay of 
adjudication of these matters was rescinded on January 22, 
2009.  


FINDINGS OF FACT

1.  The probative evidence of record indicates that the 
Veteran did not serve in the Republic of Vietnam during the 
Vietnam Era, and his overseas service did not 

involve duty or visitation within the land borders of Vietnam 
(including inland waterways).  

2.  Diabetes mellitus was not manifested during active 
service nor within one year of discharge from active service, 
and it is not shown to have developed as a result of an 
established event, injury, or disease during active service.  


CONCLUSION OF LAW

Diabetes mellitus may not be presumed to have been incurred 
in active service due to exposure to Agent Orange.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1).  As part of that notice, VA must inform the 
claimant of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of § 5103 apply 
generally to the five elements of a service connection claim, 
those being:  (1) Veteran's status; (2) existence of a 
disability; (3) a connection between the Veterans service and 
the disability; (4) degree of disability; and (5) effective 
date for an award of benefits.  

In this case, in a January 2003 letter issued prior to the 
initial decision on the claim, the RO notified the Veteran of 
the information and evidence needed to substantiate and 
complete a claim of service connection, and of what part of 
the evidence he was to provide and what part VA would attempt 
to obtain for him.  He was told that VA was requesting 
verification of his reported Vietnam  service (exposure to 
Agent Orange or other herbicides) from a special research 
unit of the Department of Defense.  The initial notice to the 
Veteran did not include information involving a disability 
rating and an effective date for the award of benefits.  
However, in a March 2006 letter, the Veteran was informed of 
evidence needed to evaluate a disability and of how an 
effective date of an award of benefits is determined.  

Accordingly, the Board finds that notice requirements 
pertinent to the issue on appeal have been met.  The evidence 
does not show, nor does the Veteran contend otherwise, that 
any notification deficiencies have resulted in prejudice or 
have otherwise affected the essential fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  

With regard to the duty to assist, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Veteran's service treatment and personnel 
records are on file, as are post service VA and private 
medical records.  The RO has also requested any evidence 
showing the Veteran served in the Republic of Vietnam during 
the Vietnam Era, the critical element in this case.  
Information was requested and obtained from the United States 
Army and Joint Records Research Center (formerly known as the 
US Armed Forces Services Center for Unit Records Research 
(CURR)).  This information was received and associated with 
the claims file in 2003.  

Although the Veteran has not been afforded a VA medical 
examination in connection with this appeal, the Board 
concludes that one is not necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4).  With respect to the claim of 
service 

connection for diabetes mellitus, given the nature of the 
matter at issue in this case, a medical opinion would serve 
no useful purpose.  

In sum, there has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim at this time would not cause any prejudice to the 
Veteran.  A remand for additional notification or development 
would only result in unnecessarily delaying the matter with 
no benefit flowing to the Veteran.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of continuity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the diseases or injury was incurred 
in service.  38 U.S.C.A. § 3.303(d).  

Service connection for chronic diseases, such as diabetes 
mellitus, may also be established on a presumptive basis by 
showing that such a disease process manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Certain disorders associated with herbicide agent exposure in 
service, including diabetes mellitus, may be presumed to be 
service connected.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.  Veterans who served in the Republic of 
Vietnam after the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involve the duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 101(29); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313 (2008).  

The Federal Circuit in Haas, 525 F. 3d at 1191, found that 
the phrase "service in the Republic of Vietnam" as used in 
38 C.F.R. § 3.307(a)(6)(iii) pertaining to diseases presumed 
to be associated with herbicide exposure was not inconsistent 
with the phrase "service in Vietnam" as used in 38 U.S.C.A. 
§ 3.313(a) pertaining to the presumption of service 
connection for diabetes mellitus which was based upon an 
association of service in Vietnam including service aboard 
ships.  The decision upheld VA's interpretation of 
38 U.S.C.A. § 3.307(a)(6)(iii) as requiring actual service on 
land in Vietnam.  

The Federal Circuit has held, however, that when a claimed 
disorder is not included as a presumptive disorder, direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease process was in fact 
"incurred" during the service.  See Combee v. Brown, 34 F. 3d 
1039 (Fed. Cir. 1994).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of:  (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between a 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F. 3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  If the 
Veteran fails to demonstrate any one element, denial of 
service connection will result.  

Factual Background and Analysis

The Board has thoroughly  reviewed all the evidence in the 
claims  folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the Veteran or in his behalf.  Gonzales v. West, 218 F. 3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).   
The analysis below focuses on the most salient and relevant 
evidence, and what this evidence shows, or fails to show, on 
the  claim.  The Veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board provide reasons 
for rejecting evidence favorable to the Veteran).  

The Court has held that where the determination issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Federal Circuit has also 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997).  

In this case, the service department records do not support 
the Veteran's recent recollections of his Vietnam service.  
The Board finds that the contemporaneous records are entitled 
to more probative weight than the recollections of the 
Veteran regarding events which occurred decades previously.  

In view of the objective record, the Board is not able to 
conclude that the evidence creates a reasonable doubt that 
the Veteran's active service included visitation within the 
Republic of Vietnam during the Vietnam Era.  A search of 
official records confirming his presence in Vietnam have 
yielded no confirmation.  The Board is aware that the service 
records show that while serving aboard the U.S.S. Oriskany 
(CVA-34), the Veteran was awarded the Vietnam Service Medal.  
The Veteran claims that he "pushed planes" from the flight 
deck and "felt the substances on the planes being rust in 
color, orange and perhaps was Agent Orange-I touched it not 
knowing it."  However, he does not claim to have served on 
land in Vietnam and there's no evidence of such service.  
There is no verified or verifiable evidence of herbicide 
exposure.  

The evidence includes a June 2003 communication from the 
JSRRC (formerly the CURR) indicating that the ship's 
histories covering the period during which the Veteran was 
assigned to the Oriskany revealed that the ship conducted 
combat operations off the coast of Vietnam, but did not 
document the ship pulling into port in Vietnam or personnel 
going ashore there.  In view of the aforementioned, the Board 
is unable to conclude that the evidence creates a reasonable 
doubt that the Veteran's active service included visitation 
within the Republic of Vietnam during the Vietnam Era.  The 
Board has taken the Veteran's contentions into consideration, 
but finds that pertinently negative service records and the 
available ship history records to be very credible and 
probative.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom Forshey v. Principi, 284 F. 3d 1335, 1358 (Fed. 
Cir. 2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of alleged 
fact, i.e., the lack of evidence is itself evidence".  

For the reasons set forth above, the Board finds that the 
most probative evidence of record indicates that the 
Veteran's active service did not involve duty in or 
visitation to the Republic of Vietnam during the Vietnam Era.  
Thus, it cannot be presumed that the Veteran was exposed to 
an herbicide agent during service and service connection for 
diabetes mellitus on a presumptive basis under 38 C.F.R. 
§§ 3.307 and 3.309 is not warranted.  

The Veteran's service treatment and personnel records contain 
absolutely no indication that he was exposed to Agent Orange 
or any other herbicide agent in service.  There is no 
objective evidence of such exposure.  Moreover, the Veteran's 
contention appears to constitute speculation on his part and 
is not probative as to whether or not he was exposed to Agent 
Orange.  Absent probative evidence that he was exposed to 
Agent Orange during service, there is no basis upon which to 
award service connection for diabetes mellitus on a direct 
basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The Board also finds that the diabetes mellitus was not 
manifested during active service or within one year of 
discharge from service.  It is not shown to have developed as 
a result of an established event, injury, or disease during 
active service.  Service treatment records are negative for 
complaint, treatment, or diagnosis of diabetes mellitus.  
Private medical records show the Veteran was first provided a 
diagnosis of diabetes many years following service discharge.  
No information has been provided indicating how this disorder 
might otherwise be related to an established event, injury, 
or disease in service.  Accordingly, the Board finds that 
entitlement to service connection is not warranted.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.  


ORDER

Service connection for diabetes mellitus, claimed as the 
result of exposure to Agent Orange in Vietnam, is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


